DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 5-14, & 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Amended claim 1 & 12 feature the limitation “the capacitance of the tunable capacitor and the resistance of the tunable resistor are not obtained according to error signals by a detector,” with the applicant further referring to paragraphs [0038-0039] for support of all amendments in the specification. Paragraphs [0038-0039] provide no support for the above limitation. The specification does not detail how the auto-tuning circuit determines the “interested frequency” nor does it provide any method for determining an impedance presented to the matching network. As such, there is no support for any limitation that further details how an impedance mismatch or an impedance presented to the matching network may be determined. The limitation “the capacitance of the tunable capacitor and the resistance of the tunable resistor are not obtained according to error signals by a detector” is thus not properly enabled, and is considered new matter.
Claims 2-3, 5-11, 13-14, & 16-22 are rejected as being dependent upon claims 1 & 12.
	
Claims 1-3, 5-14, & 16-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: 
The term “function” as used in the claims corresponds to a broadest reasonable definition of a mathematical correspondence that assigns exactly one element of one 
	As such, the term “function” appears to be used as a mathematical concept, and not a structural element. As such, it is unclear how a function of the interested frequency is able to tune the capacitance of the tunable capacitance or the resistance of the tunable resistance, as per the limitations of claims 1 & 12, as the claims previously cite limitations of an auto-tuning circuit connected to the tunable capacitance and the tunable resistance. The examiner notes that the positive language of “are tuned by a function of the interested frequency” provides for an action of a concept, and not for a limitation on the activity of components of the invention. As such, it is not clear how this step is performed, as it appears to omit essential steps.
	Claims 2-3, 5-11, 13-14, & 16-22 are rejected as being dependent upon claims 1 & 12.
	For examination purposes, the additional limitations of claims 1 & 12 from the claims or 04/24/2021 will be removed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 5-7, 12-14, & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikhemar et al. (US PGPub 20110299431), a reference of record.
As per claim 1:
Mikhemar et al. discloses in Fig. 7:
A matching network circuit with tunable impedance (abstract), comprising: 
an inductor (the lower inductor of duplexer 816); 
a tunable capacitor (C1 of the example tunable resistor-capacitor network), connected to the inductor;
5a tunable resistor (R3 of the example tunable resistor-capacitor network), connected to the inductor; 
and an auto-tuning circuit (processing module 822, para [0089]), connected to the tunable capacitor and the tunable resistor, wherein the auto-turning circuit tunes the tunable capacitor and the tunable resistor over an interested frequency (frequency of inbound wireless signal 837, para [0104]); wherein a capacitance of the tunable capacitor is tuned to make an imaginary part of an input impedance of the matching network circuit to 0 Ohms (an example matched impedance with the antenna is provided as 50 Ohms, such that the imaginary, or reactive, part of the impedance is 0 Ohms (as impedance is represented in the form of R+jX, where X is the imaginary value, such that 50 Ohms is the simplified form of 50+j0 Ohms) with the condition provided that the impedance is matched between the antenna and the balancing network, whereas the antenna provides the input of the inbound wireless signal 837, para [0104] and Fig. 10).

As per claim 2:
	Mikhemar et al. discloses in Fig. 7:
the 10tunable capacitor and the tunable resistor are connected at an identical end of the inductor.
	
As per claim 3:
	Mikhemar et al. discloses:
the tunable capacitor is an on-chip capacitor and the tunable resistor is an on-chip resistor (the front end module may be constructed with a saw-less architecture implemented on a single die (chip), para [0072]).

As per claim 5:
	Mikhemar et al. discloses:
a resistance of the tunable resistor is tuned to make a real part of an input impedance of the matching network circuit to 50 (an example matched impedance with the antenna is provided as 50 Ohms, such that the real, or resistive, part of the impedance is 50 Ohms, with the condition provided that the impedance is matched between the antenna and the balancing network, whereas the antenna provides the input of the inbound wireless signal 837, para [0104] and Fig. 10).

As per claim 6:


	As per claim 7:
	The limitation of “the tunable resistor and the tunable capacitor are calibrated by a RC calibration and a C calibration.” is a product-by-process limitation that does not further limit the structure of the apparatus, and as such the limitation is not given patentable weight (see MPEP §2113). As Mikhemar meets the limitations of claim 1, the limitations of claim 7 are met as no further structural limitation is provided.

	As per claim 12:
	Mikhemar et al. discloses in Fig. 7:
At tuning method of a matching network circuit with tunable impedance (abstract), comprising:
an inductor (the lower inductor of duplexer 816); 
a tunable capacitor (C1 of the example tunable resistor-capacitor network), connected to the inductor;
5a tunable resistor (R3 of the example tunable resistor-capacitor network), connected to the inductor; 


As per claim 13:
	Mikhemar et al. discloses in Fig. 7:
the 10tunable capacitor and the tunable resistor are connected at an identical end of the inductor.

As per claim 14:
	Mikhemar et al. discloses:


	As per claim 16:
	Mikhemar et al. discloses:
a resistance of the tunable resistor is tuned to make a real part of an input impedance of the matching network circuit to 50 (an example matched impedance with the antenna is provided as 50 Ohms, such that the real, or resistive, part of the impedance is 50 Ohms, with the condition provided that the impedance is matched between the antenna and the balancing network, whereas the antenna provides the input of the inbound wireless signal 837, para [0104] and Fig. 10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
In an alternative interpretation:
Claims 1-3, 5-7, 12-14, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikhemar et al. (US PGPub 20110299431), a reference of record, with evidence provided by Van Liempd (US PGPub 20140176388)
	As per claim 1:
Mikhemar et al. discloses in Fig. 7:
A matching network circuit with tunable impedance (abstract), comprising: 
an inductor (the lower inductor of duplexer 816); 
a tunable capacitor (C1 of the example tunable resistor-capacitor network), connected to the inductor;
5a tunable resistor (R3 of the example tunable resistor-capacitor network), connected to the inductor; 
and an auto-tuning circuit (processing module 822, para [0089]), connected to the tunable capacitor and the tunable resistor, wherein the auto-turning circuit tunes the tunable capacitor and the tunable resistor over an interested frequency (frequency of inbound wireless signal 837, para [0104]).
Mikhemar is silent regarding:

	Van Liempd provides evidence of the impedance of 50 Ohms real and 0 Ohms imaginary as a standard impedance used in the art (para [0092])
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the tunable capacitor so that the tunable capacitor may be tuned to make an imaginary part of an input impedance of the matching network circuit to 0 Ohms, as the tunable capacitor is part of an impedance matching network, such that to provide the benefit of the function of an impedance matching network the tunable capacitor would need to be able to match the various impedances at the input of the matching network (such as the stated impedance of 50 Ohms) and especially to match standard impedances in the art such as that of 50 Ohms (50 Ohms real, 0 Ohms imaginary), a known impedance used in the art as evidenced by Van Liemped.

As per claims 2-3, 5-7:
The claims are rejected in the same manner as detailed above in the primary (102) interpretation.

As per claim 12:
Mikhemar et al. discloses in Fig. 7:
At tuning method of a matching network circuit with tunable impedance (abstract), comprising:
an inductor (the lower inductor of duplexer 816); 
1 of the example tunable resistor-capacitor network), connected to the inductor;
5a tunable resistor (R3 of the example tunable resistor-capacitor network), connected to the inductor; 
and an auto-tuning circuit (processing module 822, para [0089]), connected to the tunable capacitor and the tunable resistor, wherein the tuning method comprises tuning the tunable capacitor and the tunable resistor over an interested frequency (frequency of inbound wireless signal 837, para [0104])
	Mikhemar is silent regarding:
wherein a capacitance of the tunable capacitor is tuned to make an imaginary part of an input impedance of the matching network circuit to 0 Ohms.
Van Liempd provides evidence of the impedance of 50 Ohms real and 0 Ohms imaginary as a standard impedance used in the art (para [0092])
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the tunable capacitor so that the tunable capacitor may be tuned to make an imaginary part of an input impedance of the matching network circuit to 0 Ohms, as the tunable capacitor is part of an impedance matching network, such that to provide the benefit of the function of an impedance matching network the tunable capacitor would need to be able to match the various impedances at the input of the matching network (such as the stated impedance of 50 Ohms) and especially to match standard impedances in the art such as that of 50 Ohms (50 Ohms real, 0 Ohms imaginary), a known impedance used in the art as evidenced by Van Liemped.


The claims are rejected in the same manner as detailed above in the primary (102) interpretation.

In both the primary and alternative interpretations:
Claims 8-11 & 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikhemar et al. (US PGPub 20110299431), a reference of record.
As per claim 8:
Mikhemar et al. does not disclose in Fig. 7 that the 10tunable resistor is a resistor array.
Mikhemar et al. discloses in Fig. 18 that the tunable resistor may be formed as a resistor array (resistive elements 841-843 with LV switching elements 853-855).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the resistor array of Fig. 18 for the generic tunable resistor of Fig. 7 as a specific art-recognized alternative/equivalent method of forming a tunable resistor capable of providing the same function.

As per claim 9:
Mikhemar et al. does not disclose in Fig. 7 that the resistor array includes a plurality of resistors and a plurality of switches, and each of the switches is connected to one of the resistors.

As a consequence of the combination of claim 8, the resistor array includes a plurality of resistors and a plurality of switches, and each of the switches is connected to one of the resistors.

As per claim 10:
Mikhemar et al. does not disclose in Fig. 7 that the 15tunable capacitor is a capacitor array.
Mikhemar et al. discloses in Fig. 18 that the tunable capacitor may be formed as a resistor array (capacitive elements 845-847 with LV switching elements 849-851).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the capacitor array of Fig. 18 for the generic tunable capacitor of Fig. 7 as a specific art-recognized alternative/equivalent method of forming a tunable capacitor capable of providing the same function.

As per claim 11:
Mikhemar et al. does not disclose in Fig. 7 that the capacitor array includes a plurality of capacitors and a plurality of switches, and each of the switches is connected to one of the capacitors.

As a consequence of the combination of claim 10, the capacitor array includes a plurality of capacitors and a plurality of switches, and each of the switches is connected to one of the capacitors.

As per claim 17:
Mikhemar et al. does not disclose that the tunable resistor and the tunable capacitor are calibrated by a RC calibration and a R calibration.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the tunable resistor and the tunable capacitor to be calibrated by an RC calibration and an R calibration, as the resistor and the balance network (RC network) are required to be able to predictably provide impedance values to achieve a matched condition with the antenna (abstract), and as such calibration of individual and combined components (RC networks) is well known in the art to provide desired impedance responses in response to control signals, such as those provided by the processing module 822.

As per claim 18:
Mikhemar et al. does not disclose that the tunable resistor and the tunable capacitor are calibrated by an RC calibration and a C calibration.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the tunable resistor and the tunable capacitor to be calibrated by an RC calibration 

As per claim 19:
Mikhemar et al. does not disclose in Fig. 7 that the 10tunable resistor is a resistor array.
Mikhemar et al. discloses in Fig. 18 that the tunable resistor may be formed as a resistor array (resistive elements 841-843 with LV switching elements 853-855).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the resistor array of Fig. 18 for the generic tunable resistor of Fig. 7 as a specific art-recognized alternative/equivalent method of forming a tunable resistor capable of providing the same function.

As per claim 20:
Mikhemar et al. does not disclose in Fig. 7 that the resistor array includes a plurality of resistors and a plurality of switches, and each of the switches is connected to one of the resistors.
Mikhemar et al. discloses in Fig. 18 that the resistor array includes a plurality of resistors and a plurality of switches (resistive elements 841-843 with LV switching elements 853-855), and each of the switches is connected to one of the resistors.


As per claim 21:
Mikhemar et al. does not disclose in Fig. 7 that the 15tunable capacitor is a capacitor array.
Mikhemar et al. discloses in Fig. 18 that the tunable capacitor may be formed as a resistor array (capacitive elements 845-847 with LV switching elements 849-851).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the capacitor array of Fig. 18 for the generic tunable capacitor of Fig. 7 as a specific art-recognized alternative/equivalent method of forming a tunable capacitor capable of providing the same function.

As per claim 22:
Mikhemar et al. does not disclose in Fig. 7 that the capacitor array includes a plurality of capacitors and a plurality of switches, and each of the switches is connected to one of the capacitors.
Mikhemar et al. discloses in Fig. 18 that the capacitor array includes a plurality of capacitors and a plurality of switches (capacitive elements 845-847 with LV switching elements 849-851), and each of the switches is connected to one of the capacitors.
.

Response to Arguments
Applicant's arguments filed 04/24/2021 have been fully considered but they are not persuasive.
In the second para of page 8 of the applicant’s remarks, the applicant cites paras [0038-0039] of the specification for support for the amendments. The examiner notes that it does not appear that the amendments are properly supported the cited paragraphs, and as such notes the amendments as comprising new matter and being indefinite as per the rejections above. 
To allow for examination, the applicant’s amendments of claims 1 & 12 were disregarded. As no other substantive limitations were provided as amendments, the claims were maintained in a similar condition to that of the last office action. As the applicant’s arguments on pages 8-11 of the applicant’s remarks are based on the amendments rejected under 112(a) and (b), and the claims were interpreted to be without said amendments, the applicant’s arguments are not persuasive.
	As such, the rejections of claims 1-3, 5-14, & 16-22 under Mikhemar et al. are sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/Examiner, Art Unit 2843